DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s remarks, pages 6-9, filed 06/24/2021, with respect to the rejection(s) of claim(s) 1-6, 10 and 13 under 35 USC § 102, and 7-9, 11 and 12 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schlub et al. (US 8,466,839) and Bae et al. (US 10,601,113).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 and 08/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-13 recite “a conducting layer without connecting to ground, disposed on an inner surface of a back shell of the housing,” in claim 1, lines 5-6, which is not described in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schlub et al. (US 8,466,839).
Regarding claim 1, Schlub et al. (figures 1, 4 and 6) disclose a terminal device (1), comprising: a housing (12); a first radiator (68), disposed in the housing and configured to receive and transmit wireless signals (column 7, line 60 – column 8, line 2); and a conducting layer (66) without connecting to ground, disposed on an inner surface of a back shell of the housing, and coupled with the first radiator to form a second radiator that is configured to receive and transmit the wireless signals (column 8, lines 3-11 and 57-61).
	Regarding claim 2, Schlub et al. (figure 6) disclose wherein a projection of the first radiator (68) to the back shell of the housing at least partially overlaps a region in which the conducting layer (66) is disposed (column 10, lines 21-25).
Regarding claims 3 and 4, Schlub et al. disclose wherein the conducting layer (66) comprises at least two conducting regions (66a and 66B) disposed at intervals (figures 11 and 12; column 11, lines 44-67); the first radiator comprises at least two radiation regions (figure 6, the first region is the combination of conducting traces 96 and 92, the second region is the combination of conducting traces 98 and 92) configured to receive and transmit at least two frequency bands (multiband antenna; column 7, lines 17-31); and each of the at least two radiation regions in the first radiator is respectively coupled with a conducting region corresponding to the radiation region to receive and transmit wireless signals of the at least two frequency bands (column 8, lines 57-63).
Regarding claims 5 and 6, Schlub et al. disclose wherein the at least two conducting regions comprise a first conducting region (66A) and a second conducting region (66B); the at least two radiation regions comprise a first radiation region and a second radiation region (figure 6, the first region is the combination of conducting traces 96 and 92, the second region is the combination of conducting traces 98 and 92); a projection of the first radiation region to the back shell of the housing partially overlaps the first conducting region; and a projection of the second radiation region to the back shell of the housing partially overlaps the second conducting region (see figure 6, 11 and 12).

	Regarding claim 11, Schlub et al. disclose wherein the conducting layer is formed by printing a conducting material on the back shell of the housing through a jig (column 9, lines 36-56).
Regarding claim 12, Schlub et al. disclose wherein the conducting material comprises silver paste or copper (column 9, lines 36-56).
Regarding claim 13, Schlub et al. disclose wherein the first radiator is a radiator formed by a laser direct irradiation molding process or a flexible circuit board process (column 8, lines 36-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schlub et al. in view of Bae et al. (US 10,601,113).
Regarding claims 7 and 8, Schlub et al. disclose the terminal device of claims 5 and 6, respectively above. In addition, Schlub et al. (figures 11 and 12) disclose wherein the housing comprises a side frame; the first conducting region (66A) comprises a first side close to the side frame and a second side away from the side frame; and the second conducting region (66B) comprises a third side close to the side frame and a fourth side away from the side frame.  Schlub et al. do not explicitly disclose wherein a length of the first side being greater than a length of the second side and a length of the third side being greater than a length of the fourth side. However, Bae et al. (figures 8B and 8D) disclose an electronic device comprising an antenna and conductive layer (821) comprises a first side close to the side frame (vertical side) and a second side away from the side frame, a length of the first side being greater than a length of the second side; and (823) comprises a third side close to the side frame and a fourth side away from the side frame, a length of the third side being greater than a length of the fourth side (column 10, line 36 — column 11, line 16). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the shape of the conducting layer of Bae et al. to the conduction regions of the terminal device of Schlub et al. as a system design preference for serving the same purpose of providing a conductive material for forming antenna structure for the terminal device. 
Regarding claim 9, Schlub et al. and Bae et al. disclose the terminal of claim 7 above. In addition, Bae et al. disclose wherein the first conducting region is T-shaped (figure 8B), and the second conducting region is L-shaped (figure 8D) (column 10, line 59 — column 11, line 16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645